Oliver, Chief Judge:
This appeal for reappraisement relates to certain coal-tar products that were exported from Denmark and entered at the port of San Francisco, Calif.
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of the items in question is American selling price, as defined in section 402(e) of the Tariff Act of 1930, as modified by the Customs Simplification Act of 1956 (91 Treas. Dec. 295, T.D. 54165), and that such value therefor, which I hold to be the proper statutory value, is as follows:
Item Export period Price
Calcium PAS Trihydrate 1959 $2.75 less 1%
Sodium Amino salicylate $1.75 less 1%
Judgment will be rendered accordingly.